 

EXHIBIT 10.56

 

ALEXANDER’S REGO SHOPPING CENTER, INC.,

a Delaware corporation

 

(the “Mortgagor”) 

 

and

 

U.S. BANK NATIONAL ASSOCIATION

a national banking association,

as Bank



(the “Mortgagee”) 

 

 

MORTGAGE MODIFICATION AGREEMENT

 

 

 

Dated as of March 12, 2012, and made effective as of March 10, 2012

 

 

 

_____________________________________

 

This instrument affects real and personal property commonly known as 96-05
Queens Boulevard, Queens, New York, having a tax map designation of Block 2084,
Lot 101 in the County of Queens. 

_____________________________________

 

 

 

 

RECORD AND RETURN TO:

 

Halloran & Sage LLP

One Goodwin Square

225 Asylum St.

Hartford, CT  06103

Attention:  James P. Maher, Esq.

 

 

 

--------------------------------------------------------------------------------

 

 

 

MORTGAGE MODIFICATION AGREEMENT

 

THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) dated March 12, 2012,
and made effective as of March 10, 2012, by and between ALEXANDER’S REGO
SHOPPING CENTER, INC., a Delaware corporation having an office and a mailing
address at c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York
10019 (Mortgagor"), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association having a place of business and a mailing address at 1 Federal
Street, 9th Floor, Boston, Massachusetts 02110 ("Mortgagee"). 


W I T N E S S E T H:

 

A.        Pursuant to the terms and conditions contained in that certain Loan
Agreement dated March 10, 2009, by and among Mortgagor and Mortgagee, as amended
by a certain Omnibus Loan Modification and Extension Agreement of even date
herewith (the “Loan Modification Agreement”; collectively, the "Loan
Agreement"), Mortgagee made to Mortgagor a loan in the maximum principal amount
of $78,245,641.77  (the “Loan”). 

B.        The Loan is evidenced by, among other things, that certain Amended and
Restated Promissory Note dated March 10, 2009, given by Mortgagor to Mortgagee
in the stated principal amount of $78,245,641.77, as amended by the Loan
Modification Agreement (collectively, the “Note”), and is secured by, among
other things a certain Amended and Restated Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents, dated March 10, 2009, from
Mortgagor in favor of Mortgagee, and recorded on March 13, 2009, as CRFN
2009000073693 in the Office of the City Register of the City of New York, Queens
County (as amended by this Agreement and as the same may be amended from time to
time, the “Mortgage”) which encumbers certain property owned by Mortgagor
located in the Borough of Queens, County of Queens, State of New York, which is
more specifically described on Schedule A attached hereto (the “Mortgaged
Property”). 

 

C.        The Mortgage amended and restated certain mortgages as previously,
assigned, amended, restated and consolidated as are set forth on Schedule B
hereto.

 

D.        Mortgagor and Mortgagee desire to amend the Mortgage to reflect the
amendments to the Loan Agreement and Note since the date of the Mortgage.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor and Mortgagee hereby covenant and agree as follows:

 

1.         Modifications to the Mortgage.    

(a)        All references to the “Loan Agreement” and the “Note” contained in
the Mortgage shall be deemed to mean and refer to the “Loan Agreement” or
“Note,” as the case may be, as such terms are defined in this Agreement.

(b)        The notice address for Mortgagee in Section 4.3 of the Mortgage is
hereby changed to:

2

 

--------------------------------------------------------------------------------

 

 

 


“IF TO MORTGAGEE:

 

U.S. Bank National Association
1 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention:  Real Estate Banking Division” 

(c)        The Winston & Strawn LLP “with a copy to” address for the Mortgagor
in Section 4.3 of the Mortgage is hereby deleted and changed to:

“With a copy to:

Rosenberg & Estis, P.C.
733 Third Avenue
New York, NY 10017
Attn:    Neil Underberg, Esq.”

To avoid doubt, the Mortgagor’s notice address and other with a copy to
addresses shall remain unchanged.

 

2.         Modifications to Loan Documents.  All references in the Loan
Documents to the “Mortgage” shall mean the “Mortgage,” as amended by this
Agreement.

 

3.         No Other Changes or Modification.  Nothing contained in this
Agreement shall be deemed to impair in any manner the validity, enforceability
or priority in the Mortgage or the lien thereof.

 

4.         Confirmation and Reaffirmation.  All of the terms, covenants,
conditions, waivers and consents contained in the Mortgage shall, remain in full
force and effect.  The Mortgage, as hereby amended, the indebtedness secured
thereby and the security provided thereby are hereby ratified and confirmed, and
each and every grant, provision, covenant, condition, obligation, right and
power contained therein or existing with respect thereto shall continue in full
force and effect.  Mortgagor hereby acknowledges and agrees that the Loan
Documents, as amended hereby, are enforceable against the Mortgagor and against
the Mortgaged Property in accordance with their terms.

 

5.         Miscellaneous. 

 

(a)        The caption and section headings in this Agreement are for
convenience only and are not intended to define, alter, limit or enlarge in any
way the scope of the meaning of this Agreement or any term or provisions set
forth in this Agreement.

 

(b)        This Agreement may be executed in any number of identical original
counterparts or facsimile counterparts, followed by ink-signed originals, each
of which shall be deemed to be an original, and all of which shall collectively
constitute a single agreement, fully binding and enforceable against the parties
hereto.

3

 

--------------------------------------------------------------------------------

 

 

 

(c)        This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement and
obligations of such parties hereunder are and at all times shall be deemed to be
for the exclusive benefit of such parties and their respective successors and
assigns, and nothing set forth herein shall be deemed to be for the benefit of
any other person.

 

(d)       This Agreement shall be governed and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of law.

 

[Remainder of page intentionally blank; signature page follows.]

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed under seal and intending to be legally bound as of the day and year
first above written.

      MORTGAGOR: 

Signed and Acknowledged

in the Presence of:                        ALEXANDER’S REGO SHOPPING CENTER,
INC.

 

/s/ Richard Reczka

 

By:

/s/ Alan Rice

Name: Richard Reczka

 

Name:

Alan Rice

 

 

Title:

Authorized Signatory

 

 

      MORTGAGEE: 

Signed and Acknowledged

in the Presence of:                        U.S. BANK NATIONAL ASSOCIATION

 

/s/ Tamisha Atkins

 

By:

/s/ David Heller

Name: Tamisha Atkins

 

Name:

David Heller

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

[Signature page to Mortgage Modification Agreement]

 

 

--------------------------------------------------------------------------------

 

 

STATE OF NEW YORK                   :

:           SS

COUNTY OF Kings                          :

 

On the 8th day of March, in the year 2012, before me, the undersigned,
personally appeared Alan Rice, the Authorized Signatory of Alexander’s Rego
Shopping Center, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

Maria A. Pinto

 

 

/s/ Maria A. Pinto

Notary Public, State of New York

 

 

Notary Public

No. 01P16108290

 

 

My Commission Expires: 4/12/12

Qualified in Kings County

 

 

 

Commission Expires April 12, 2012

 

 

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS                   :

:           SS

COUNTY OF SUFFOLK                                                      :

 

On the 8th day of March, in the year 2012, before me, the undersigned,
personally appeared David Heller, the Vice President of U.S. Bank National
Association, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual or the person upon behalf of
which the individual acted, executed the instrument.

 

 

Rhonda Sacks

 

 

/s/ Rhonda Sacks

Notary Public

 

 

Notary Public

Commonwealth of Massachusetts

 

 

My Commission Expires: 6/22/18

Commission Expires June 22, 2018

 

 

 

 

 

 

 

 

 

[Acknowledgment page to Mortgage Modification Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A
[Legal Description]

Exhibit A

LEGAL DESCRIPTION

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of QUEENS, City and State of NEW YORK, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
JUNCTION BOULEVARD (80 feet wide) and the southerly side of 62ND DRIVE, formerly
URGUHART STREET, as said Boulevard and Drive are shown on the Topographical Map
of the City of New York for the Borough of Queens;

running thence easterly along the southerly side of 62ND DRIVE, 456.35 feet to
the corner formed by the intersection of the said 62ND DRIVE and the westerly
side of 97TH STREET (60 feet wide), as said 97TH STREET was shown on the
Topographical Map of the City of New York for the Borough of Queens, prior to
the Adoption on December 20, 1951, of Alteration Map No. 3530;

thence southerly along the westerly side of said 97TH STREET, 529.99 to the
northwesterly side of 63RD ROAD (80 feet wide) as said 63RD ROAD is shows on the
Topographical Map of the City of New York for the Borough of Queens;

thence southwesterly along the northwesterly side of 63RD ROAD, 406.22 feet to
the corner formed by the intersection of the said northwesterly side of 63RD
ROAD and the northeasterly side of QUEENS BOULEVARD (200 feet wide) as shown on
the final Topographical Map of the City of New York;

thence northwesterly along the northeasterly side of QUEENS BOULEVARD, 86 feet
to the corner formed by the intersection of the said northeasterly side of
QUEENS BOULEVARD and the easterly side of said JUNCTION BOULEVARD;

thence northerly along the easterly side of JUNCTION BOULEVARD, 549.82 feet to
the corner at the point or place of BEGINNING.

FOR INFORMATION ONLY:

BLOCK: 2084

LOT: 101

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE B

[Schedule of Mortgages]

 

 

1.   Building Loan Mortgage, Assignment of Leases and Rents and Security
Agreement dated March 29, 1995 in the principal amount of $38,739,611.00 by
Alexander's, Inc., a Delaware Corporation to Union Bank of Switzerland, recorded
on March 30, 1995 in Reel 4097, Page 746 in the Office of the City Register of
the City of New York, Queens County.

 

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2270 in the Office of
the City Register of the City of New York, Queens County.

 

2.   Project Loan Mortgage, Assignment of Leases and Rents and Security
Agreement dated March 29, 1995 in the principal amount of $46,260,389.00 by
Alexander's, Inc., a Delaware Corporation to Union Bank of Switzerland, recorded
on March 30, 1995 in Reel 4097, Page 780 in the Office of the City Register of
the City of New York, Queens County.

 

Assignment, Assumption and Modification Agreement dated April 19, 1995 among
Alexander's, Inc., a Delaware corporation, Alexander's of Rego Park, Inc., a
Delaware corporation and Union Bank of Switzerland, recorded on April 20, 1995
in Reel 4110, Page 739 in the Office of the City Register of the City of New
York, Queens County.

 

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2276 in the Office of
the City Register of the City of New York, Queens County.

 

Amended, Restated and Consolidated Mortgage and Security Agreement dated May 12,
1999 by and between Alexander's Rego Shopping Center, Inc., a Delaware
corporation and The Chase Manhattan Bank, a New York banking corporation,
recorded on June 7, 1999 in Reel 5263, Page 2302 in the Office of the City
Register of the City of New York, Queens County. Consolidates Mortgages 1 and 2
to form a single lien in the amount of $82,000,000.00.

 

Assignment of Mortgages dated October 10, 2000 by The Chase Manhattan Bank, a
New York banking corporation to State Street Bank and Trust Company, as Trustee
for the Registered Holders of Chase Manhattan Bank-First Union National Bank
Commercial Mortgage Trust, Commercial Mortgage Pass Though Certificates Series,
1999-1, recorded November 22, 2000 in Reel 5727, Page 0118 in the Office of the
City Register of the City of New York, Queens County.

 

 

--------------------------------------------------------------------------------

 

 

Assignment of Mortgage dated March 9, 2009 by U.S. Bank National Association,
successor-in-interest to State Street Bank and Trust Company, as trustee for the
Registered Holders of Chase Manhattan Bank-First Union National Bank Commercial
Mortgage Trust, Commercial Mortgage Passthrough Certificates, Series 1999-1 to
U.S. Bank National Association, recorded March 13, 2009 in CRFN 20090000736 in
the Office of the City Register of the City of New York, Queens County.

 

 